[1] The respondents have made a motion to dismiss the appeal herein on the ground that appellants' opening brief violates that portion of Rule *Page 192 
VIII of the Rules for the Supreme Court and District Courts of Appeal requiring each point to be presented separately "under an appropriate heading, showing the nature of the question to be presented or the point to be made". There are but two headings or titles in the brief, the one "Statement of the Case" and the other "Argument". It is manifest that respondents' motion is well founded. (See Barnes v. Cocke, 99 Cal.App. 700
[279 P. 190], Hawkins v. Doolittle, 113 Cal.App. 619 [298 P. 862],Withers v. Southern Pac. Co., 101 Cal.App. 373
[281 P. 518], and People v. Yaroslawsky, 110 Cal.App. 175
[293 P. 815].)
The appeal is dismissed.
Works, P.J., and Craig, J., concurred.